WOLLHEIM, J.,
dissenting.
The issue here is the interpretation ORS 656.807, which sets a one-year time limit for filing an occupational disease claim. The majority opinion agrees with both the Workers’ Compensation Board (the board) and SAIF that the text of ORS 656.807 prohibits any occupational disease claim filed more than one year after the claimant is informed by a physician that the claimant is suffering from an occupational disease. Based on that same text and context, I conclude that ORS 656.807 does not prohibit a claimant from filing an occupational disease claim against a new employer when it would have been impossible to file such a claim against that new employer, because the claimant began work for that employer more than one year after a physician informed the claimant that he or she suffered from an occupational disease. Accordingly, I respectfully dissent.
THE UNDISPUTED FACTS
The majority opinion correctly states the undisputed facts, which I summarize here. Claimant is an electrician and has worked for multiple employers. In 2002, while working for Liberty Northwest’s insured, Frahler Electric, claimant sought medical treatment for his left shoulder. Dr. Sedgewick was the treating physician. Sedgewick performed left shoulder surgery in 2003 and informed claimant that his left shoulder was worn out due to claimant’s work as an electrician. Claimant decided not to file a workers’ compensation claim. In June 2003, claimant was released for his regular work and began working for a different employer.
In July 2005, claimant began working for SAIF’s insured, EC Company. Due to increased left shoulder symptoms, claimant sought medical treatment. Dr. Irvine became claimant’s attending physician. In 2007, Irvine *216recommended left shoulder replacement surgery. In addition, Irvine informed claimant that the left shoulder condition was due to claimant’s work as an electrician.
In January 2007, claimant filed occupational disease claims for his left shoulder with both Liberty Northwest and SAIF. Each insurer denied both compensability and responsibility, and claimant requested a hearing on both denials. In addition, both insurers argued the claim was void because it was untimely filed. At a hearing, the administrative law judge (ALJ) did not expressly address the insurers’ untimely filing defense. The ALJ decided that SAIF had abandoned that defense and decided that Liberty Northwest’s defense was moot because the ALJ had affirmed Liberty Northwest’s denial. In addition, the ALJ set aside SAIF’s denial. SAIF requested board review.
THE BOARD’S ANALYSIS
The board did not determine whether claimant’s left shoulder occupational disease claims were compensable. Instead, the board determined that SAIF had not abandoned its timeliness defense. The board held that claimant did not file his occupational disease claim until January 2007, well over the maximum one-year time period in ORS 656.807(1). The board relied on the text of ORS 656.807, which requires all occupational disease claims to be filed within one year from the date the claimant is informed by a physician that the claimant is suffering from an occupational disease. Claimant was so informed by Sedgewick in 2003. In addition, the board noted that the record did not establish that the 2007 claim was for a different condition from the 2003 condition.
THE OCCUPATIONAL DISEASE STATUTES
This court’s task is to determine what the legislature intended when it enacted ORS 656.807. To do that requires an examination of the text and context of the statute. State v. Gaines, 346 Or 160, 171, 206 P2d 1042 (2009). The court may also consider legislative history without determining that the text of the statute is ambiguous. Id. at 71-72. The court must determine the correct statutory interpretation and cannot be limited to the parties’ arguments. *217Miller v. Water Wonderland Improvement District, 326 Or 306, 309 n 3, 951 P3d 720 (1998); Stull v. Hoke, 326 Or 72, 77, 948 P3d 722 (1997). The relevant statutes are ORS 656.807, which defines the time limit for filing an occupational disease claim and ORS 656.802, which defines an occupational disease claim.
ORS 656.807 provides:
“(1) All occupational disease claims shall be void unless a claim is filed with the insurer or self-insured employer by whichever is the later of the following dates:
“(a) One year from the date the worker first discovered, or in the exercise of reasonable care should have discovered, the occupational disease; or
“(b) One year from the date the claimant becomes disabled or is informed by a physician that the claimant is suffering from an occupational disease.
“(2) If the occupational disease results in death, a claim may be filed within one year from the date that the worker’s beneficiary first discovered, or in the exercise of reasonable care should have discovered, that the cause of the worker’s death was due to an occupational disease.
“(3) The procedure for processing occupational disease claims shall be the same as provided for accidental injuries under this chapter.”
ORS 656.802, in part, provides:
“(l)(a) As used in this chapter, ‘occupational disease’ means any disease or infection arising out of and in the course of employment caused by substances or activities to which an employee is not ordinarily subjected or exposed other than during a period of regular actual employment therein, and which requires medical services or results in disability or death, including:
«Hi H« H* H* ‡
“(2)(a) The worker must prove that employment conditions were the major contributing cause of the disease.
“(b) If the occupational disease claim is based on the worsening of a preexisting disease or condition pursuant to ORS 656.005(7), the worker must prove that employment *218conditions were the major contributing cause of the combined condition and pathological worsening of the disease.
“(c) Occupational diseases shall be subject to all of the same limitations and exclusions as accidental injuries under ORS 656.005(7).
Hi * * *
“(e) Preexisting conditions shall be deemed causes in determining major contributing cause under this section.”
The majority opinion’s analysis relies exclusively on portions of ORS 656.807(1). To paraphrase, all occupational disease claims shall be void unless a claim is filed within one year from when the claimant is informed by a physician that the claimant is suffering from an occupational disease. Because claimant was so informed in 2003 and his occupational disease claims were filed more than one year later, the claim filed against SAIF is void.
The problem is that the majority opinion ignores portions of ORS 656.807 and ignores the context of the Workers’ Compensation Act, which requires a relationship between the employer and the worker. The claim must be filed with the insurer or self-insured employer. A self-insured employer is an employer who directly assumes the responsibility for providing compensation to subject workers and who meets certain statutory requirement. ORS 656.005(25); ORS 656.403(1); ORS 656.430. An employer is defined as including an entity that contracts to pay money for, and secures the right to direct and control, the person providing the services. ORS 656.005(13)(a). In turn, a worker means any person who provides services for money and is subject to the direction and control of an employer. ORS 656.005(30). That context establishes that there must be an existing employer and worker relationship before any occupational disease claim can be filed by the worker with the employer.
The language of ORS 656.802, as context, supports the conclusion that there must be an existing employer and worker relationship. ORS 656.802(1)(a) provides that the occupational disease must arise out of, and in the course of, employment and the occupational disease must be based on *219activities to which the employee is not ordinarily subjected to other than during a period of regular actual employment. The worker must prove that employment conditions are the major contributing cause of the occupational disease. ORS 656.802(2)(a). Again as context, an occupational disease claim for the worsening of a preexisting condition requires the worker to establish that employment conditions were the major contributing cause of the pathologically worsening of the preexisting condition. ORS 656.802(2)(b). The language is based on an employment relationship between the employer and the worker.
The court should construe the Workers’ Compensation Act so that the statutes are consistent with and in harmony with each other. Davis v. Wasco IED, 286 Or 261, 272, 593 P2d 1152 (1979). To construe ORS 656.807(1) as prohibiting claimant from having his occupational disease claim decided on the merits because he worked for multiple employers after 2003, is not construing the Workers’ Compensation Act as consistent with the basic premise of the act, that is, that there is an existing employment relationship between the employer and the worker.
Claimant had no claim to assert against SAIF’s insured until such time as there was an employment relationship between SAIF’s insured and claimant. Claimant need not be able to determine what employers he will work for in the future and file prospective claims against such future employers in case, years later, claimant decides to file an occupational disease claim against a future employer.
For those reasons, I respectfully dissent.